Citation Nr: 1606300	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  11-28 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.

2. Whether new and material evidence has been received to reopen a claim of service connection for a left foot disability.

3. Whether new and material evidence has been received to reopen a claim of service connection for sinusitis and allergic rhinitis.

4. Entitlement to service connection for a left knee disability.

5. Entitlement to service connection for a left foot disability.

6. Entitlement to service connection for Hepatitis C virus (HCV).

7. Entitlement to service connection for sinusitis and allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for HCV and declined to reopen previously denied claims of service connection for left knee disability, left foot disability, and sinusitis and allergic rhinitis.

In September 2015 the Veteran appeared at a Board hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is in the claims file.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran which explained that the VLJ who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different VLJ; otherwise, the case would be reassigned.  In December 2015, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

The Board notes that at the September 2015 Board hearing, the Veteran was allowed to present testimony with respect to the issues of service connection for a right knee disability and for a right ankle disability.  The VLJ advised the Veteran that it was not clear from his brief review of the record if those issues were in appellate status before the Board, but given the Veteran's long wait for his hearing, the VLJ was willing to allow the testimony rather than have the Veteran forfeit an opportunity to be heard.  The Board has since reviewed the record in full and finds that the issues of service connection for a right knee disability and a right ankle disability are not properly before the Board, and they will not be further addressed herein.  Should the Veteran wish to pursue such claims, he is encouraged to file the appropriate claims forms to do so.

The issue of entitlement to service connection for sinusitis and allergic rhinitis is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed rating decision in July 1985 denied service connection for left knee disability, a left foot disability, and sinusitis and rhinitis.

2. Evidence submitted since the July 1985 rating decision with respect to the claims for left knee disability, left foot disability, and sinusitis and rhinitis was not previously considered and relates to the basis for the previous denial.

3. The weight of the evidence is against a finding that the Veteran has a current left knee disability as a result of his active duty service.

4. The weight of the evidence is against a finding that the Veteran has a current left foot disability as a result of his active duty service.

5. The evidence does not demonstrate that the Veteran's HCV was incurred in service or is otherwise the result of service.


CONCLUSIONS OF LAW

1. The July 1985 rating decision denying service connection for left knee disability, left foot disability, and sinusitis and rhinitis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2015).

2. The evidence received since the July 1985 rating decision with respect to the claims of service connection for left knee disability, left foot disability, and sinusitis and rhinitis is new and material and the claims of service connection are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

3. The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

4. The criteria for service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

5. The criteria for service connection for HCV have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In August 2008, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in October 2008 and December 2008.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Reopening a Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the July 1985 rating decision, the evidence considered included the Veteran's service treatment records showing multiple instances of treatment for allergic rhinitis and recurrent sinusitis.  Other evidence considered included records of a June 1984 surgery on the second, third, and fourth toes of the left foot, hammertoes and callosities of both feet, and loss of longitudinal arches, as well as treatment for allergies and nasal congestion.  The rating decision also included consideration of X-rays showing bilateral pes cavus of the feet, normal bilateral knees, and normal sinuses.

Evidence received since the July 1985 rating decision includes VA treatment records showing repeated treatment for recurrent sinusitis and allergic rhinitis, to include uvulectomy surgery, treatment for a left ankle sprain and a left knee injury, the Veteran's written statements, and his testimony at the September 2015 Board hearing.  Inasmuch as none of this evidence had previously been considered, it is new evidence.  Also, as the evidence, particularly the Veteran's testimony at the September 2015 Board hearing relates to the basis of the prior decision to deny the claims and raised a possibility of substantiating the claims, it is material.  The credibility of any new and material evidence presented for purposes of reopening a previously denied claimed is presumed credible for those limited purposes.  Justus v. Principi, 3 Vet. App. 510 (1992).  Based on these considerations, the Board finds that new and material evidence has been submitted with respect to the claim to reopen previously denied claims of service connection for left knee disability, left foot disability, and sinusitis and allergic rhinitis.  38 C.F.R. § 4.156.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim, see McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 21 Vet. App. at 323.

Left Knee and Left Foot Disabilities

The Veteran's service treatment records show that he was treated in service for a knee injury, which he reports was caused when he tackled by other soldiers during an exercise and landed on a rock.  He was treated and sent to physical rehabilitation in service.  He asserted that he was treated for a bilateral foot condition as a result of the same incident.  

The treatment records from VA show that the Veteran was seen in August 2007 for left knee pain after he sustained a trip and fall accident.  He was seen for increased pain and difficulty walking. 

The Veteran was provided a VA examination in October 2008, where he discussed his history and symptoms with regard to his joints.  He reported having had surgery on his left knee through VA.  Physical examination shows normal range of motion with no evidence of pain in the left knee.  The VA examiner gave no diagnosis of any left knee disability and therefore no opinion was provided or necessary.

The Veteran was provided a VA examination in December 2008 with respect to his complaints of foot pain and plantar fasciitis.  No complaints, diagnosis, or treatment for the left foot in service were noted.  The Veteran did not report any symptoms with respect to the left foot on examination, to include pain, swelling, heat, redness, stiffness, fatigability, weakness, or lack of endurance.  The left foot showed no evidence of painful motion, tenderness, instability, weakness, or abnormal weight bearing on examination, and X-rays were normal with no evidence of fracture, dislocation, or arthritic changes.  A diagnosis was provided for the right foot only; no diagnosis was made for the left foot.

At the Board hearing in September 2015, the Veteran provided a report of his left knee and foot injuries in service and the treatment he received for them at that time.  He also testified that he had retired early from his job as a car salesman because of the pain in his knees.  However, he provided no further detail regarding any current treatment or symptoms with respect to his left knee or his left foot during the appeals period.  

Based on the evidence set forth above, the Board finds that the claims of service connection for a left knee disability and for a left foot disability must be denied.  There is no evidence of a present disability shown in the medical records, on VA examination, or even in the Veteran's own statements and testimony.  There is some evidence that prior to the 1985 rating decision, an X-ray had shown bilateral pes cavus and hammertoes; however, such findings are not included in X-ray reports from the appeals period.  In addition, the VA examiners have provided no diagnoses with respect to the left knee or left foot and the Veteran's testimony at hearing related only to the history of injuries in service and did not discuss any current symptoms or resulting disabilities within the claims period.  As there is no evidence of a current disability in the left knee or the left foot, there is no basis for service connection.  38 C.F.R. § 3.303, Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board again acknowledges that prior to the filing of the Veteran's appeal to reopen these claims, he was treated at VA for a left knee disability and for a left ankle sprain, and that he is shown to have undergone surgery on the left knee and the left foot in the past.  However, despite this evidence, neither of the VA examinations showed any current disability or functional loss in the left knee or left foot and the Veteran himself has not reported any current symptoms or impairment relative to the left knee or left foot for which service connection can be granted.  As such, the Board concludes that there is no present disability in either the left knee or the left foot which is the sequelae of the earlier surgeries or acute injuries occurring prior to the claims on appeal here.  The criteria for service connection are not met.  38 C.F.R. §§ 3.303, 3.304.

Hepatitis C

The Veteran seeks service connection for HCV, which he asserts was incurred in service either as a result of vaccination by airgun injection or as a result of his work in the immunization laboratory while in service.  The Veteran has specifically denied having any of the other common risk factors for HCV, such as intravenous drug use, tattoos, blood transfusions, or high-risk sexual behavior.

An August 2008 VA examination and opinion noted the Veteran's statements that he was inoculated with airgun syringes in service at Fort Dix, Fort Sam Houston and Fort Belvoir.  The Veteran reported that he felt fatigued soon thereafter but was unsure of the etiology of his fatigue.  He had been formally diagnosed with HCV in 2007.  The examiner noted that the Veteran denied risk factors for chronic liver disease such as medication with liver toxicity, hemodialysis, tattoos, sharing toothbrushes, blood exposure, intranasal cocaine use, intravenous drug use, high-risk sexual practices, repeated body piercing, or sharing shaving razors.  The examiner noted that the Veteran had worked in an immunization department while in service and could possibly have contracted the disease as a result.  The examiner provided an opinion that the Veteran's HCV was not likely (less than 50 percent probability) caused by or the result of the Veteran's conceded exposure to airgun injectors during service based on the current literature discounting such a connection.  The examiner stated that offering an opinion as to whether the Veteran potential exposure while at the immunization laboratory in service would require resort to speculation in order to connect it to the current diagnosis.

The Veteran has submitted a statement by his treating physician in July 2010 indicating that the HCV was most likely caused by or a result of air guns at Army Base Fort Dix in July 1964 and Fort Sam Houston in 1964 and Fort Belvoir in 1965.  The statement provided no rationale or explanation for this opinion.

An addendum VA opinion was obtained in August 2011 with respect to the Veteran's assertions that his current HCV was related to airgun injections in service.  The examiner offered the opinion that the Veteran's HCV was not likely caused by (less than 50 percent probability) airgun injectors in service.  The basis for this opinion was a VA Cooperative study which examined the risk factors for HCV infection in a large sample of veterans and did not find an association with military-related exposures such as airgun injections.  The examiner concluded that while airgun injection remained a theoretical possibility for transmission, there was no sound scientific data showing evidence of an actual association between airgun injections and HCV infection.

In the VA Form 9 Substantive Appeal submitted in October 2011, the Veteran argued that he was diagnosed with HCV in 1998, was not a drug user, had not engaged in sexual relations outside of his 25 year marriage, and had never undergone a blood transfusion.  He asserted that the only possible way he could have contracted HCV was by the airgun vaccinations he received in the military.

At the Board hearing in September 2015, the Veteran's representative argued that his work in service in the immunization laboratory was a possible source of exposure to HCV.  The Veteran asserted that universal precautions were not observed in the lab environment, that personnel routinely did not wear gloves while performing their duties, and that the Veteran was exposed to blood products, used needles, and other medical instruments in his duties in service.  The Veteran testified that when giving shots during his tenure at Fort Belvoir he did not wear gloves and did not put a bandage on the injection site; rather he wiped the blood off with a cotton swab and he may have had physical contact with that blood.  

The Veteran also submitted additional information regarding the prevalence of HCV virus in the veteran population.  Included was data from testimony before Congress that one in 10 U.S. veterans are infected with HCV, roughly 5 times higher than the general population rate, with half of those veterans having served during the Vietnam era.

Analysis

Recognized risk factors for contracting the HCV include intravenous drug use, blood transfusions before 1992, hemodialyses, intranasal cocaine use, high risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See VBS Fast Letter 211B (98-110) (November 30, 1998).  According to VA Fast Letter 04-13 (June 29, 2004), HCV is spread primarily by contact with blood and blood products.  The highest prevalence of HCV infection is among those with repeated, direct percutaneous (through the skin) exposures to blood (e.g., injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and people with hemophilia who were treated with clotting factor concentrates before 1987).  Id.  The Fast Letter further states that occupational exposure to HCV may occur in the health care setting through accidental needle sticks.  Id.  Thus, a veteran may have been exposed to HCV during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  Id.  According to the Fast Letter, there have been no case reports of HCV being transmitted by an air gun injection.  Id.  Nevertheless, it is biologically plausible.  Id.  The Fast Letter concludes that it is essential that the examination report upon which the determination of service connection is made include a full discussion of all modes of transmission and a rationale as to why the examiner believes that a particular mode of transmission was the source of a veteran's HCV.  Id.  

The Board acknowledges the Veteran's statements that he contracted HCV from air gun immunizations or possible exposure while working in the immunization lab in service.  The Veteran is considered competent to report his personal experiences, to include receiving air gun inoculations, as well as his work in the immunization lab in service.  However, stating the air gun or any medical equipment he came in contact with during his duties contained hepatitis involves a complex medical issue that the Veteran is not competent to address.  He has no way of knowing, and has provided no evidence establishing or even suggesting that any needle or equipment reportedly used for purposes of providing vaccinations in service was actually contaminated.  Nor has he been shown to have the medical training or expertise to render a competent opinion as to whether he may have contracted HCV in the manner alleged, as this is a determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran has argued that he experienced fatigue, joint pain, and warts in service and shortly thereafter and that this is evidence that HCV was present in service.  However, as shown in the record, he was treated in service for injuries to his joints and for allergy symptoms, which are also associated with joint pain and fatigue.  Service treatment records do not show that the Veteran was diagnosed with HCV liver problems in service.  Given that symptoms of joint pain and fatigue are general and commonplace and have many possible causes, the presence of these symptoms in service as reported by the Veteran is not persuasive evidence of HCV being present in service.

In this instance, both the VA examination and the addendum opinion concluded that the Veteran's HCV was less likely than not (less than 50 percent probability) attributable to airgun inoculation in service.  The basis for these opinions was that the scientific evidence did not support such a link.  In contrast, the Veteran supplied an opinion from a VA physician that asserted that his HCV was the result of airgun inoculation in service, but provided no discussion or rationale for that opinion.  Without such a rationale, the opinion cannot be properly compared with the other medical evidence of record and its probative value is diminished.  

The Board has considered the Veteran's arguments regarding possible exposure during his duties in the immunization lab in service.  As discussed in the Fast Letter, HCV is spread primarily through contact with blood or blood products, which includes occupational exposure of health care workers through accidental needle sticks.  The Veteran's duties were those of a health care worker, but the Board notes that he has not alleged direct contact such as an accidental needle stick during his work in the immunization lab.  Rather, he has raised the possibility of physical contact with blood or blood products because the use of sterile gloves, which his representative characterized as a "universal precaution," was widely eschewed in his work place.  The Board finds this assertion to be facially implausible and the attendant argument of possible exposure as a result to be of negligible probative value.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (weight assigned to probative evidence and its credibility can be affected by inconsistent statements, facial implausibility, and other indicia.)
The Board has also reviewed and considered the material submitted by the Veteran with respect to the prevalence of HCV in the veteran population.  While the statistics cited indicate that one in ten veterans has HCV and that half of those are of the Vietnam era, as the Veteran is, they contain no discussion of the specific cause or causes of HCV in the veteran population as a whole, or of the use of airguns in vaccinations in service.  This evidence is also of a broad nature and contains no reference to or discussion of the Veteran's specific case or the source of his HCV.
Based on all of the evidence discussed above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's HCV is a result of his service.  While the Veteran is not shown to have any of the other known risk factors for HCV, the evidence does not support a finding that it was incurred in service, to include as due to airgun injections.  The opinion of the Veteran's VA physician linking his HCV to airgun injections contained no discussion of the facts or rationale for the opinion and is therefore of limited probative value and does not outweigh the VA examiner opinions and supporting medical research finding no link between airgun injections and HCV.  The preponderance of the evidence being against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

						(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence having been received, the claim of service connection for a left knee disability is reopened and, to that extent only, the appeal is granted.

New and material evidence having been received, the claim of service connection for a left foot disability is reopened and, to that extent only, the appeal is granted.

New and material evidence having been received, the claim of service connection for sinusitis and allergic rhinitis is reopened and, to that extent only, the appeal is granted.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a left foot disability is denied.

Entitlement to service connection for Hepatitis C is denied.


REMAND

The Veteran also seeks service connection for sinusitis and allergic rhinitis, asserting that his pre-existing allergies were severely worsened in service.  VA regulations specifically address chronic allergies and acute allergic reactions, providing that diseases of allergic etiology may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  38 C.F.R. § 3.380.  Rather, service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Id.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Id.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  Id. 

In this instance, at the time of service entrance examination in January 1964, the Veteran reported experiencing ear, nose, or throat trouble, chronic or frequent colds, sinusitis, and hay fever, which the examining physician noted as mild.  The record clearly shows that the Veteran was treated repeatedly in service for symptoms of chronic sinusitis and allergies to mold, dander, dust, and even wool.  Since service, his symptoms have continued and even resulted in a rhinoplasty with septectomy.

The Veteran was provided a VA examination in October 2008, which diagnosed allergic rhinitis and chronic sinusitis.  The examiner offered the opinion that the Veteran's allergic rhinitis and sinusitis were pre-existing conditions and likely continued to progress throughout service and beyond, with no evidence to suggest that service specifically aggravated the condition beyond the natural evolution.  However, this opinion does not consider the specific VA regulations regarding allergic conditions as set forth in 38 C.F.R. § 3.380.  As such, a new opinion is warranted on remand. 


Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not (probability 50 percent or greater) that his current allergic rhinitis and chronic sinusitis, to include any specific allergies, was incurred in or aggravated by his military service.  The examiner is asked to review the entire electronic claims file and the provisions of 38 C.F.R. § 3.380, and to obtain a detailed history from the Veteran regarding his symptoms and treatment.

Although an independent review of the claims file is required, the examiner is asked to specifically review and comment on the significance of the Veteran's specific allergy tests in service, his written statements regarding his allergies, and his testimony at the September 2015 Board hearing.

The examiner should provide a comparison of any sinusitis, rhinitis, or allergy condition which pre-existed service entrance and the increase, if any, of those conditions in service, and whether any of those conditions have been manifested during the pendency of this appeal.  

The examiner should provide an opinion to whether it is at least as likely as not (probability 50 percent or greater) that the increase of any sinusitis, rhinitis, or allergy condition in service was due to the natural progress of the disease.  

For any conditions manifested during the pendency of this appeal, the examiner should indicate whether it is at least as likely as not (probability 50 percent or greater) such is an acute manifestation, a chronic residual of in-service incurrence or aggravation, or a natural sequelae of the conditions manifested in service.

The examiner must provide a complete explanation for any opinions offered, based on clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.  The examiner is informed that under applicable VA regulations, acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.

2. The RO/AMC should then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


